White, P. J.
Whilst it is true that, in defining what requisites to an indictment shall be deemed sufficient, our Code of Criminal Procedure, at subdivision 9 of art. 420, provides that “it shall be signed officially by the foreman of the grand jury,” yet when the same Code comes to provide for the only exceptions of form to an indictment which will be entertained and allowed, it expressly excepts “ the want of the signature of the foreman of the grand jury ” (Code Cr. Proc., art. 529), and in effect declares that the want of such signature is not a matter affecting one way or another its validity.
A similar objection was submitted, for the first time we believe, in Pinson v. The State, 23 Texas, 579, and our Supreme Court said: “The law contemplates that the foreman of the grand jury shall sign the indictment, and it ought always to be done ; and in such" manner that no question can be started about it. The foreman should also, as a distinct act, make his certificate that the indictment was found on the testimony of certain witnesses, naming them. Indictments are continually coming under our observation *88that show a very reprehensible negligence on the part of those who prepare them. * * * The indictment ought to be signed by the foreman of the grand jury, to show in the most unequivocal manner that it is the act of the grand jury.” Citing, however, and construing the same two articles which we have referred to above, it was held in that case, that although the indictment is required to be signed by the foreman of the grand jury, an omission to comply-with this requirement is not fatal either on exception or in arrest of judgment. And this view of the subject was again expressed in The State v. Powell, 24 Texas, 135, and Hannah v. The State, 1 Texas Ct. App. 578.
It is unnecessary to discuss or cite authority to show that the other questions raised as to the validity of the indictment in this case' are untenable. The indictment, to all intents and purposes, sufficiently charges the offence in plain and intelligible language, and with such certainty as to •apprise the defendant of the specific matter he was called upon to answer, and to enable him to plead it in bar of any other prosecution for the same offence. Without noticing all the errors complained of, — and there are eight enumerated in the assignment of error,—we propose only to address ourselves to three others, remarking as to those not noticed that they are not considered of any special moment or importance.
As shown by the second bill of exceptions, we are of opinion the court erred in allowing the witness ICidwell, over objections, to testify that “ he (Kidwell) told the defendant that his neighbors had no confidence in the fact of .his daughter being outraged; that there was a strong feeling against him in the neighborhood ; and I advised him to let it drop.” This gratuitous advice and personal opinion of the witness, founded, as he stated, upon hearsay as to the opinions of others and the strong feelings of defendant’s .neighbors in the premises, was by no means a part of defendant’s statement, or binding upon him ; nor did it tend *89in any manner to explain any statement or declaration made by defendant, but was entirely irrelevant and independent. Ki cl well’s opinion, founded upon hearsay as to neighborhood talk and feeling, was not, by any rule of evidence of which we are aware, legitimate testimony against defendant. It does not come within the purview or spirit, much less the letter, of the statute which declares that “when part of an act, declaration, or conversation or writing is given in evidence by one party, the whole on the same subject may be inquired into by the other. * * * And when a detailed act, declaration, or conversation or writing is given in evidence, any other act, declaration, or writing which is necessary to make it fully understood or to explain the same may also be given in evidence ” (Code Cr. Proc., art. 751) ; because Kidwell Avas the Avitness for the State, and “ the other party,” the defendant, was actually objecting instead of assenting to and seeking to draw this matter out as “ part of the whole conversation.”
The theory of the defence was that defendant’s daughter had been brutally maltreated by deceased, and that this was the motive which induced defendant to take his life, if indeed he had done so. The bare opinions of his neighbors as to whether or not the outrage had been perpetrated upon his daughter was not evidence one way or the other of that fact, and certainly should not have been permitted to go to the jury with a view of counterbalancing or overriding defendant’s belief or opinion that the outrage had in fact been committed. The neighbors might honestly have believed the one way, and defendant as honestly, and with better and stronger reasons perhaps, have believed the other ; and his belief might have been correct notwithstanding they did not concur in it. The testimony was wholly inadmissible, and was calculated, if it had any effect at all, to prejudice defendant in the very gist of his defence. It is not required of us to speculate or conjecture how far it had that effect.
The objectionable evidence complained of, as shown by *90the third bill of exceptions, is similar in nature and character to that we have just been considering, it being hearsay. The witness Pickard was allowed to testify what the deceased had told him when at his (witness’s) house, about where he (the deceased) had been during the last year. The object of this testimony was doubtless to show that, according to deceased’s own statement, he had not been in the county for a year, and that consequently he could not have been the party who committed the outrage upon defendant’s daughter. Being hearsay, the declarations were inadmissible for that purpose, and the court should have excluded them from the jury.
We see no good reason why the court should have excluded evidence of the contents of the valise of deceased, or the memoranda in the blank-book and the mail-contract found therein, since these were circumstances going to establish the identity of the deceased, who appears to have been a stranger to all the witnesses who saw the body after the homicide.
As stated above, the other errors complained of are not specially commented upon, because they are not considered well taken. For the reason that the court erred in admitting the objectionable testimony pointed out and discussed, the judgment will be reversed, and the cause remanded for a new trial.

Reversed and remanded.